Citation Nr: 0014716	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from November 
1996.

In July 1999, the veteran attended a video conference hearing 
at the RO before a member of the Board sitting in Washington, 
D.C.  A copy of the hearing transcript is on file.  At the 
hearing the veteran submitted a written statement withdrawing 
her claim of entitlement to service connection for ulcers.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for PTSD 
and a chronic low back disability are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for 
schizophrenia is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for PTSD 
and a chronic low back disability are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).



2.  The claim of entitlement to service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for any 
evidence or finding of a psychiatric disability including 
schizophrenia and PTSD.  In May 1988, October 1988 and 
November 1988, she was treated for episodes of low back pain 
associated with back strain.  A problem summary list at that 
time noted chronic low back pain.  Thereafter, the remaining 
service medical records are silent for any pertinent follow-
up findings or treatment.  

A July 1989 physical examination report for separation from 
active service shows normal psychiatric and spine 
evaluations.  A report of medical history at that time shows 
the veteran denied having nervous trouble of any sort or 
recurrent back pain.  Physician's summary showed she denied 
having any health problems at that time.  

The postservice medical evidence including psychiatric 
treatment records first refer to the presence of an acquired 
psychiatric disability from the mid 1990's.  The veteran was 
primarily noted to have a schizophrenia process.  Also noted 
was a personality disorder.  The records are absent a 
diagnosis of PTSD. 

A VA hospital record in June 1995 shows that apparently the 
veteran's treating psychiatrist believed she had a 
schizophrenic disability characterized at that point as 
schizophreniform disability.  

The VA psychiatrist noted that if the claims file were looked 
into that it was apparent from her history that one year 
prior to service she showed evidence of disruptive behavior; 
however, when she was raped during the military her response 
to the rape was very similar to the response to a situation 
that recently brought her to the hospital after her son's 
accident.  He noted that it was his belief that the response 
now was a direct consequence of a schizophrenic process that 
started after she was raped in service. 

The postservice medical records are silent for a chronic low 
back disability.  A general physical examination report in 
April 1996 shows the back had normal curvature and mobility.  
No pain or tenderness was present.  

In a statement dated in June 1996, the veteran noted that 
when she was stationed at Guantanamo Bay, Cuba during the 
first part of 1986, she was attacked by three to four 
marines.  She remembered being at a club and blacking out.  
She did not remember how she got back to her barracks.  After 
realizing what was happening she yelled out the window 
"Fire" "Help Me".  She reported telling some people about 
the incident, but did not know how to contact them.  The 
barracks guards heard her scream, but did not investigate.  
The base police told her not to report the event and to 
"keep her mouth shut".  She reported having other sexual 
assaults while in San Diego, California Naval base.  Her 
girlfriend and roommate told her to forget about the sexual 
assaults and to go to the clubs with them.  The clubs were 
also called "meat markets".

In a statement dated in June 1996, DLC noted the veteran said 
that some bad things had happened to her in the Navy which 
she did not want to talk about.

In a July 1996 statement the veteran's husband reported that 
in late 1990 she described having been raped along with 
another woman by Marines during active service.  





In a statement dated in July 1996 the veteran's mother 
reported changes in her behavior after her return from the 
naval base in Cuba.  She noted that the veteran had a 
complete breakdown in May 1995.  Subsequently, for the first 
time the veteran told of being gang raped in service.   

In July 1999 the veteran provided oral testimony at the RO 
via a Video Conference hearing before the undersigned Member 
of the Board sitting in Washington, D.C.  She noted injuring 
her back while swimming in the ocean in Hawaii.  A wave hit 
her back and she developed symptoms.  She went to sick call 
and was told she had no reflexes in her legs and that she had 
deteriorating muscles.  She was given Motrin.  She was a mess 
steward and lifted crates.  Her back continued to hurt and 
she sought treatment a few times.  Following separation from 
service she had back pain but never sought medical treatment.  
She reported seeing a VA psychiatrist for schizophrenia.  The 
VA physician stated that her schizophrenia was related to the 
rape incident in service.  She noted first being treated for 
a psychiatric disorder in 1996 when she was diagnosed by VA 
as having schizophrenia. 


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 1991).

If the disorder is a psychosis, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).



Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).


For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).


The Court has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between her current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist her in any 
further development of the claim. 38 U.S.C.A. § 5107(a); See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Low back disability and PTSD

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claims of entitlement to service connection for a low 
back disability and PTSD must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

Following a comprehensive review of the record the Board 
notes that the few isolated episodes of low back strain noted 
in service resolved without residual disability.  
Significantly, no identifiable underlying residual low back 
disability was noted on objective examination for separation 
from service.  Moreover, at that time, the veteran denied 
having any back problems.  Significantly, the postservice 
medical evidence is silent for a low back disability.  

In fact, an April 1996 general physical examination report 
showed normal curvature and mobility of the back without pain 
or tenderness.  At a recent hearing the veteran testified 
that she had never sought formal medical treatment for her 
back following separation from active service.  

Overall, there is no competent medical evidence of a current 
low back disability for which service connection may be 
granted.  Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992.  
A disability is impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Moreover, the Board notes 
that even assuming without conceding that the veteran 
currently has a chronic low back disability, the record is 
without competent medical evidence of a nexus between any 
presently claimed low back disability and either an in-
service injury or continuous symptomatology.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Voerth v. West, 13 Vet. App. 
117 (1999).

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the veteran's service medical records as 
well as postservice VA medical records including psychiatric 
treatment records are absent any findings or diagnosis of 
PTSD.  Rather, at a recent hearing the veteran primarily 
argued that the medical evidence of record supports her claim 
that she developed schizophrenia as a result of being raped 
during active duty.  That matter is addressed below.  
Overall, there is no competent medical evidence of PTSD for 
which service connection may be granted.  Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992.   

There is no evidence of record establishing that the veteran 
is suffering from either a low back disability or PTSD linked 
to service.  Because she has failed to establish proof of a 
current diagnosis or disability of the low back or PTSD, the 
Board finds that her claims of entitlement to service 
connection for a low back disability and PTSD must be denied 
as not well grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).




The veteran's own opinions and statements will not suffice to 
well ground her claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a low back disability and/or PTSD related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground her claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a low back disability and PTSD are not well grounded, the 
doctrine of reasonable doubt has no application to her 
claims.





Schizophrenia

The veteran claims that she developed schizophrenia as a 
result of a sexual assault during active duty.  The record 
contains medical opinion in June 1995 from her VA 
psychiatrist that her presently diagnosed schizophrenia 
started after she was raped in the military.  

As the veteran has provided statements regarding her 
inservice sexual assault and has been given a diagnosis of 
schizophrenia attributable to the inservice sexual assault, 
her claim is well-grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In this regard, the threshold established for assessing 
whether a claim is well-grounded has long been understood to 
be uniquely low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000). 

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to her claim.  In this regard 
the Board notes that additional development of the record is 
needed to verify the inservice incident.  Such matter is 
addressed in the remand portion of the decision.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a low back disability 
and PTSD, the appeal is denied.

The veteran having submitted a well-grounded claim of 
entitlement to service connection for schizophrenia, the 
appeal to this extent is granted.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has submitted a well-grounded claim of 
entitlement to service connection for schizophrenia based on 
an alleged sexual assault during service.  The record 
contains an opinion in June 1996 from a VA psychiatrist that 
she developed schizophrenia after being raped in the 
military.  However, the veteran's service medical and 
administrative records are silent for any official reports of 
personal assault incidents.

Guidance for developing the veteran's present claim of 
service connection for a psychiatric disability classified as 
schizophrenia as a result of a personal assault is found in 
the decision of Patton v. West, 12 Vet. App. 272 (1999).  In 
Patton, the Court held that in a claim of service connection 
for PTSD as a result of personal assault, the development 
procedures of the VA Adjudication Procedure Manual 
M 21-1, Part III, paragraph 5.14 (c) (February 20, 1996) must 
be strictly followed.

Based on the above, the Board believes that further 
development is required in this case and it is therefore 
REMANDED for the following developmental and adjudicative 
actions:

1.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding her reported 
sexual harassment in service.  

She should also be asked to submit 
alternative sources of information to 
verify the claimed sexual assault.  She 
should be informed that these alternative 
sources could include, but are not 
limited to, private medical records; 
civilian police reports; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.  

She should identify all sources of 
treatment for her psychiatric 
symptomatology, VA and non-VA, inpatient 
and outpatient, who may possess aditional 
records referable to her treatment.  Then 
with any necessary authorization or 
medical releases, the RO should attempt 
to obtain legible copies of the veteran's 
complete treatment and other collateral 
reports from all sources identified whose 
records have not previously been secured.  

2.  Thereafter, if any claimed inservice 
personal assault incident is corroborated 
by the evidence, the veteran's claims 
file should be reviewed by her attendant 
VA psychiatrist for a complete rationale 
supporting the opinion expressed in June 
1995 that the veteran developed 
schizophrenia as a result of being raped 
in service.  The foundation of all 
conclusions should be clearly set forth.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested opinion from the veteran's 
attendant VA psychiatrist to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it s not, the RO should 
implement corrective procedures.  The RO 
must further ensure that all development 
mandated by the provisions of M 21-1, M 
21-1, Part III, paragraph 5.14 (c) is 
completed in full.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for schizophrenia.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



